                 Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
JESSORE MANAGEMENT SA,

                                   Plaintiff,                             20 Civ.

            -against-
                                                                          COMPLAINT
BRIT SYNDICATE 2987,

                                    Defendant.
----------------------------------------------------------------------x

            Plaintiff, Jessore Management SA (“Jessore”), by and through its attorneys, as and for its

complaint against defendant Brit Syndicate 2987 a/k/a BRT Syndicate and/or Brit Syndicates

Limited of Lloyd’s of London (“Brit”), alleges the following:

                                              INTRODUCTION

            1.      Jessore claims against its insurer, Brit, for the March 2017 loss of its sailing

catamaran, JESSEAS II, after its 97.4-foot carbon mast snapped, in rough seas and high winds,

off the coast of Spain. At the time of accepting the risk and issuing its “all risks” insurance for

the yacht’s Euros €4,274,000 agreed value, Brit had been provided full particulars of JESSEAS

II and unrestricted access to additional information, from its Captain as well as the shipyard,

which had constructed the yacht and was at the end of the lengthy process of completing the

“yard guaranty work” before final delivery to its owner. Consistent with custom and practice

among yacht underwriters, Brit did not avail itself of the access to such additional information.

Rather, it trusted the reputable shipyard, to ensure that the yacht would be in every respect

seaworthy and safe for its intended round the world voyage. Despite admitting and paying

Jessore’s initial claims under the insurance, when Brit then discontinued in the business of

insuring yachts, its approach changed to one of delaying and ultimately denying Jessore’s claim,




{NY227703.1 }
                        Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 2 of 26




            based on a list of unfounded defenses, including, nondisclosure of the very facts which had been

            made available to Brit, but which were of no interest and not material to Brit, when agreeing to

            the broad insurance or when paying the initial claims. Extensive technical investigations have

            identified a few possible causes for Jessore’s mast collapse. Whether due to faulty construction

            or the setting of the rigging, the possible causes identified are all clearly within the “all risks”

            insurance sold by Brit.

                   2.      Brit’s conduct, as alleged below, has breached not only: (a) the terms of Jessore’s

            insurance policy; but also (b) Brit’s obligation of good faith and fair dealing.

                                                         PARTIES

                   3.      Plaintiff Jessore Management SA (“Jessore”) is a corporation duly organized and

            existing under the laws of the British Virgin Islands, with a principal office and place of business

            at Wickhams Cay I, Road Town, Tortola, British Virgin Islands.

                   4.      At the relevant time, Jessore became the owner of the “JESSEAS II,” a new 2016

            built, 22.7 meters, Series 7 model, 745 Privilege Marine Sailing Catamaran.

                   5.      On information and belief, at all relevant times, defendant Brit, is a Lloyd’s

            insurance syndicate organized and existing under the laws of England & Wales with its principal

            place of business in London, United Kingdom. Brit is managed by Brit Syndicates Limited.




{NY227703.1 }                                             2
                           Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 3 of 26




                                              JURISDICTION AND VENUE

                      6.      This action asserts claims under and relating to a marine insurance policy (the

            “Policy”) and is therefore within the admiralty and maritime jurisdiction of this Court, pursuant

            to 28 U.S.C. § 1333 and as contemplated by Rule 9(h) of the Federal Rules of Civil Procedure.

                   7.         This action is pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

            § 2201.

                   8.         An actual controversy of a justiciable nature exists between Jessore and Brit

            involving rights and obligations under the Policy, and depending on the construction of said

            contract, such controversy can be determined by a judgment of this Court without further suit.

                      9.      This Court has personal jurisdiction over Brit pursuant to the Service of Suit

            Clause of the Policy, Exh. 3, hereto; and Brit has expressly submitted to the jurisdiction of a

            court of competent jurisdiction within the United States of America, which includes this Court.

                   10.        At all relevant times, Brit underwrites, through United States agents and/or

            brokers, property, casualty and marine insurance policies, and collects premiums, throughout the

            United States, including in the State of New York

                   11.        Venue is proper in this district under 28 U.S.C. § 1391(b)(3) because Brit has

            expressly agreed in the Policy’s Service of Suit Clause that service of process for any claims

            arising out of the Policy may be served upon a law firm located within the Southern District of

            New York. Furthermore, at all relevant times, Brit through United States agents and brokers has

            done business within the district.




{NY227703.1 }                                             3
                         Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 4 of 26




                                    THE MARINE HULL & LIABILITY POLICY

                   12.      For good consideration, Brit issued the Policy to Jessore (policy no.

            B0901LH1722775000) which provided several categories of marine insurance for Jessore’s

            yacht, the 2016 built, 22.7 meters, 7 Series Privilege Marine Sailing Catamaran, “JESSEAS II”

            and its crew, for a policy period of twelve months commencing from March 2, 2017 and ending

            March 2, 2018. A copy of what purports to be the Policy is attached as Exhibit 1.

                   The Policy Coverage

                   13.      The Policy’s main “Section 1” and “Section 2” categories of insurance are

            described, on page 1, as follows:

                            Section 1:
                            Hull Machinery & Equipment; Protection & Indemnity, Medical
                            Payments, Personal Accident and Uninsured Boaters.

                            Section 2:
                            Excess Liabilities including excess Uninsured Boaters Liabilities.
                            Excess War and Strikes including War Protection and Indemnity
                            Liabilities.

                   14.      The Policy refers to and purports to incorporate numerous insurance forms, some

            partially and/or amended, as described on Policy pages 2 through 5.

                   15.      The Policy, provided the broadest insurance for JESSEAS II, including, “all risks”

            insurance for “Hull Machinery & Equipment”, for the agreed valued of €4,274,000 (the “Hull

            Insurance”), covering any and all losses, unless expressly excepted in Policy terms, limits and

            exclusions. Exh. 1, p. 1.

                   16.      The Hull Insurance is also described in Section A of American Yacht Form R12

            (“Form R12”), “Section A – Hull Insurance”. Exh. 2, p. 2. (Form R12 is partially incorporated,

            as amended).




{NY227703.1 }                                            4
                         Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 5 of 26




                   17.      Section A of Form R12 confirms that the Hull Insurance covers “ALL RISKS of

            physical loss or damage” up to the agreed value; which is payable among other things where

            JESSEAS II suffers a “constructive total loss” (defined as when “the expense of recovering and

            repairing the vessel shall exceed the amount of insurance on hull and machinery”, which is to

            say, €4,274,000). Section A provides, in relevant part, as follows:

                            SECTION “A” – HULL INSURANCE
                            COVERAGE
                            This insurance provided by this Section covers, subject to the exclusions
                            and limitations of this Policy, against ALL RISKS of physical loss or
                            damage to the property covered from any external cause, as well as
                            physical loss or damage directly caused by fire, explosions, bursting of
                            boilers, breakage of shafts, or any latent defect in the machinery or hull
                            (excluding the cost and expenses of repairing or replacing any defective
                            part), provided such loss or damage has not resulted from want of due
                            diligence or intentional damage by the owners of the Yacht or by the
                            Assured; provided always that the amount recoverable hereunder shall not
                            exceed the amount of insurance.
                                                                …
                            VALUATION CLAUSE
                            The said yacht, for so much as concerns the Assured by agreement
                            between the Assured and the Assurers is and shall be valued at the amount
                            stated under the heading “Agreed Valuation”.
                                                                …
                            CONSTRUCTIVE TOTAL LOSS
                            No recovery for a constructive total loss shall be had hereunder unless the
                            expense of recovering and repairing the vessel shall exceed the amount of
                            insurance on hull and machinery.
                                                                …

            (Capitalization in original).

                   18.      Form R12 is only applicable to the extent indicated in the Policy. Thus, in the

            Policy, Brit agreed to the deletion of several of the “exclusions” listed in Section A of Form R12.

            Exh. 1, p. 2. By deleting such exclusions, Brit affirmatively agreed to include in the Policy and to

            insure the risks, losses and events itemized in the deleted exclusions (which would otherwise

            have been excluded from the insurance).



{NY227703.1 }                                            5
                         Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 6 of 26




                   19.      Among the five exclusions which Brit agreed to delete were Exclusions 4 and 7 of

            Section A, below:

                            EXCLUSIONS
                            THIS INSURANCE DOES NOT COVER
                            1. Any loss or damage directly or indirectly caused by or resulting from
                               wear and tear, gradual deterioration, inherent vice, marine borers,
                               vermin or electrolysis.
                            2. Theft or mysterious disappearance of equipment or accessories, other
                               than boats and launches and their motors, unless occurring in
                               conjunction with theft of the entire yacht or unless there be visible
                               evidence of forcible entry.
                            3. Any loss, damage or expense caused by or in consequence of ice
                               and/or freezing.
                            4. Any loss, damage or expense directly or indirectly caused by or in
                               consequence of faulty construction and/or improper design.
                            5. Any loss, or damage to electrical apparatus, including wiring, directly
                               or indirectly caused by electricity, other than lighting unless fire
                               ensues and then only for loss or damage by such ensuing fire.
                            6. Wages and/or provisions whether the average be particular or general.
                            7. Mechanical breakdown or derangement of machinery.
                            8. Any loss of use, demurrage or charter hire to the yacht insured
                               hereunder.

            (Emphasis added) Form R12, Section A, Exh. 2.

                   20.      By deleting such exclusions, Brit therefore affirmatively agreed to include within

            the broad “all risks” insurance for JESSEAS II, the following risks, among others:

                            4. Any loss, damage or expense directly or indirectly caused by or in
                               consequence of faulty construction and/or improper design.
                                                            * * *
                            7. Mechanical breakdown or derangement of machinery.
                                                            * * *

                   21.      While Form R12 contains other terms and another Section “E”, the Policy, on

            page 2, only refers to and incorporates Form R12, with Sections A through D, matching the

            “Section 1” insurance, listed on page 1 of the Policy:

                            “Conditions: American Yacht Form R12, with Section A ....D” [only
                            Sections A through D as itemized].

            Exh. 1, p. 2. No other term or section of Form R12 is referred to or incorporated into the Policy.

{NY227703.1 }                                            6
                          Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 7 of 26




                    22.      The Policy insured the JESSEAS II for “Worldwide” navigation. Id., p. 2.

                    The Policy Choice of Law and Jurisdiction

                    23.      The JESSEAS II was first insured for the prior policy year, from March 2, 2016

            through March 2, 2017, under a Hull & Liability policy number B0621MMILYWY16061

            underwritten by multiple underwriters, including, Brit (the “2016 Policy”). Brit had only

            underwritten 47% of the Hull Insurance (in contrast to 100% for the Policy, upon renewal), for

            which the JESSEAS II had the same agreed value of €4,274,000. The Policy, in the final versions

            later prepared by the London insurance broker, called JLT Specialty Ltd. in 2017 (f/k/a Millers,

            in 2016) provided for New York Law and jurisdiction, as follows for “Choice of law &

            Jurisdiction”:

                             Law:            New York
                             Jurisdiction:   As per Institute Service of Suit Clause (USA) CL355
                             1/11/92

            Exh. 1, p. 5.

                    24.      The Service of Suit Clause (USA) CL355 1/11/92 provides in relevant part:

                             This insurance is subject to the Institute Service of Suit Clause (USA) CL
                             355 dated 1/11/92 as follows:

                             It is agreed that in the event of the failure of the Underwriters severally
                             subscribing this insurance (the Underwriters) to pay any amount claimed
                             to be due hereunder, the Underwriters, at the request of the Assured, will
                             submit to the jurisdiction of a court of competent jurisdiction within the
                             United States of America.
                                                                  …

                             Subject to the Underwriter’s rights set forth above:

                             (a)     It is further agreed that the Assured may serve process upon any
                             senior partner in the firm of: Mendes & Mount (Attorneys), 750 Seventh
                             Avenue, New York, N.Y. 10019-6829 and that in any suit instituted
                             against any one of them upon this contract the Underwriters will abide by
                             the final decision of the Court or of any Appellate Court in the event of an
                             appeal.

{NY227703.1 }                                              7
                          Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 8 of 26




            A copy of the Service of Suit Clause is attached as Exhibit 3.

                    25.      The one-year time bar on page 1 of Form R12, is not referred to and is not

            incorporated into the Policy. Exh. 1, p. 2. The applicable time for suit, under New York law, is

            six years.

                    26.      Regardless of which law was indicated and approved, at the time of entering the

            contract for the Policy, the Policy as set forth in Exhibit 1, was issued in France, by Mior, the

            French employee of Monaco insurance broker, Ascoma Maritime Yacht Insurance, which was

            Brit’s and Lloyd’s agent for France and Monaco, and mailed to the French Captain on JESSEAS

            II, in France, which was beneficially owned by a French citizen and, at the time, was also based

            in France.

                    27.      At all relevant times, according to French insurance law, regulation and practice,

            the applicable time for suit against insurers is two years from issuance of the final report of the

            French court-appointed expert into the cause of the claimed loss under the Policy.

                    28.      Jessore will rely on all terms and conditions of its contract and Policy, as well as

            any insurance industry regulation and claims handling practices, as may ultimately be shown at

            trial to be applicable.

                                                 BACKGROUND FACTS

                    29.      Jessore was formed in 2007, by its beneficial owner, Jean-Christian Gounon, to

            hold title to his first yacht, JESSEAS. Mr. Gounon, a French national, has sailed yachts for

            twenty years.

                    30.      Mr. Gounon’s first sailing catamaran, the JESSEAS, had been manufactured for

            him by Alliaura Marine, a yard at Sables d’Olonne, on the French Atlantic coast. After some ten

            years, in 2014, when it came time for a new yacht, Mr. Gounon went back to the same yard

{NY227703.1 }                                             8
                         Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 9 of 26




            which, at the time, traded under the name Privilege Marine. Privilege Marine provided the same

            engineer and the same architect, who had designed and built the JESSEAS, as well as other

            Privilege 745 yachts.

                   31.      On July 10, 2014, Jessore therefore contracted with Privilege Marine for the

            construction of a Series 7 Privilege Marine Sailing Catamaran, a “Privilege 745” model, to be

            named JESSEAS II.

                   32.      The mast on the Series 7 was made of carbon (as opposed to aluminum, on prior

            models, such as the JESSEAS).

                   Brit’s Ambition to be a Major Yacht Insurer and its Relaxed Underwriting Standards

                   33.      At all relevant times, underwriters in the business of insuring private yachts, had

            low underwriting standards (compared to other areas of insurance) for the vessels and risks that

            they were willing to insure, in order to book the business and earn their premium.

                   34.      In or about December 2011, Brit employed John Higham, as its Senior Yacht

            Underwriter, to build up its business with the goal of becoming the major yacht underwriter at

            Lloyd’s and in the London Market.

                   35.      In order to induce wealthy owners of private yachts to move to and/or keep their

            accounts with Brit, Brit relaxed even further its underwriting standards.

                                    PLACING INSURANCE WITH BRIT 2015-2016

                   36.      At all relevant times, it was the practice among underwriters specializing in

            insuring yachts, to insure newly built yachts, notwithstanding that on delivery, every yacht will

            have work that still has to be done by the manufacturer or shipyard (at times referred to as “yard

            guarantee work”), to make adjustments, resolve the numerous issues and to bring the yacht up to

            the required standard before the final sea trials.



{NY227703.1 }                                              9
                       Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 10 of 26




                   37.     At all relevant times, such underwriters, including Brit, accepted the risk that a

            reputable manufacturer or shipyard would properly complete such guaranty work and would

            otherwise be responsible for any failure to do so.

                   38.     Insurance for JESSEAS II was procured on behalf of Jessore, through marine

            insurance broker, Nicolas Mior (“Mior”), of Ascoma Maritime Yacht Insurance (“Ascoma”), a

            “Lloyd’s Agent” for France and Monaco.

                   39.     Mior approached the London yacht insurance market, via Emily Bryant

            (“Bryant”) of Miller Insurance Services LLP (“Millers”), the placing broker for Brit.

                   40.     Mior sought insurance for both JESSEAS (in process of being sold) and

            JESSEAS II.

                   41.     Starting May 28, 2015, via brokers Ascoma (Mior) and Millers (Bryant), Jessore

            provided prospective London underwriters at Brit the particulars of both yachts and also advised:

            (a) that JESSEAS II was not a finished yacht, but would be a “new built”; (b) that the

            manufacturer was Privilege Marine (a well-known reputable manufacturer); (c) that the new

            model was the “Privilege 7 Series”, of the 745 model catamaran; (d) that the mast was made of

            carbon (as opposed to aluminum); (e) that Jessore was going to receive “a new catamaran in July

            2015” (a date repeatedly put back ultimately to March 2016); (f) that the value to be insured was

            €4,274,000; and (g) Jessore’s intention to sail JESSEAS II across the Atlantic to navigate the

            Caribbean (requiring a hurricane plan for underwriters, due to the risk of hurricanes in that

            region).

                   42.     By certificate issued December 31, 2015, the classification society, Bureau

            Veritas, a World leader in testing, inspection and certification, issued its “EC Type Examination

            Certificate of Conformity” for JESSEAS II: (a) certifying regulatory compliance with essential



{NY227703.1 }                                           10
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 11 of 26




            safety and other requirements for the design and construction of recreational craft; (b) annexing a

            very detailed description of JESSEAS II, a technical listing of all parts and drawings submitted;

            (c) concluding “[t]his sailing yacht fulfills the requirements of conformity to the essential

            requirements of the Recreational Craft Directive 94/25/CE as amended by Directive

            2003/44/CE”.

                    43.    A certificate issued January 25, 2016 (Déclaration Ecrite de Conformité), further

            certified the yacht’s legal and regulatory compliance and identified JESSEAS II as a Privilege 7

            Series catamaran.

                    44.    Full particulars of JESSEAS II and her certification were available to Brit’s

            underwriters on line, had they been interested, which they were not.

                    45.    Ascoma and Mior, via Bryant and Millers, also provided Brit’s underwriters a link

            to Privilege Marine’s website: http://www.privilege-marine.com.

                    46.    Mr. Gounon, for Jessore, also instructed Mior that he should obtain any

            information regarding JESSEAS II required for insurance: (a) from the yacht’s Captain, Thierry

            Calvet (“Captain Calvet”) and/or (b) directly from Privilege Marine.

                    47.    Mior was in direct communication with Privilege Marine for documentation

            and/or information regarding JESSEAS II, which he passed along to Brit for the 2016 Policy.

                    48.    At all relevant times, Mior and Ascoma and Bryant and Millers were agents of

            Brit, with respect to information received or made available relating to JESSEAS II.

                    The First Policy Year Commencing March 2, 2016

                    49.    The 2016 Policy provided insurance for twelve months, starting on March, 2,

            2016.




{NY227703.1 }                                           11
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 12 of 26




                   50.     From March 6 through March 15, 2016, the JESSEAS II performed a voyage,

            from Sables d’Olonnes to Sète, South of France, under the supervision of the shipyard and

            accompanied by Captain Calvet.

                   51.     Following the initial sea trial, an initial “punch list” (“Punch List”) of numerous

            items was established by the shipyard and Jessore, to be addressed by Privilege Marine before

            final delivery of the JESSEAS II. Several iterations of the Punch List evolved over the ensuing

            months and covered most aspects of the yacht, including, decking, bridge and other structural

            elements, the mast and other equipment, the interior fixtures and fittings, as well as the various

            internal and external coatings, finishes and furnishings.

                   52.     Such yard guaranty work can take a year to complete, as it did for JESSEAS II,

            which also spent much time, until August 2016, performing interim voyages to and from Sète,

            before remaining at Sète, from August 2016 through February 2017, for completion of the

            warranty work and final sea trials.

                   53.     The warranty work was the responsibility of the yard, Privilege Marine, which

            made available whatever technical and design expertise was required to bring the vessel up to

            standard, for final delivery.

                   54.     Mr. Gounon appointed an independent technical expert on behalf of Jessore, in

            order to follow the progress of the warranty work.

                   55.     Among the many warranty issues raised and which by mid-January 2017 the

            experts reported to have been rectified, were: (1) a persistent creaking sound at the foot of the

            mast; (2) at times, loose rigging; (3) fissures in the aft beam; and (4) various structural issues.

                   56.     After refinishing the yacht’s coatings, final sea trials were conducted on Monday

            27, February 2017 with one of the many technical experts, an independent rigging expert



{NY227703.1 }                                             12
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 13 of 26




            mandated by Privilege Marine and approved by the manufacturer of the mast, Lorimar, for

            observing the mast, setting the rigging and ensuring that Captain Calvet was well-instructed as to

            how in future to adjust the rigging, while underway.

                   57.     Privilege Marine, Lorimar and the technical experts, had been and were at all

            relevant times aware that, after the final sea trials, the JESSEAS II was immediately embarking

            on a circumnavigation of the Globe. Privilege Marine even arranged for delivery to French

            Polynesia of replacement rudders for the yacht.

                   58.     Privilege Marine, Lorimar and their independent technical experts all declared the

            vessel seaworthy, safe and fit for such a voyage.

                   59.     Mr. Gounon, aided by his technical expert, had for one year driven Privilege

            Marine to do whatever was required to ensure that JESSEAS II would be safe, fit and ready for

            his round the world voyage.

                   60.     The JESSEAS II was finally delivered by the shipyard to its owner, Jessore, on or

            about March 1, 2017.

                   Policy Renewal For 2017

                   61.     Between January 13 and March 2, 2017, Ascoma (Mior) negotiated the renewal of

            the Policy via Brit’s placing broker (which had been acquired and traded under a new name, JLT

            Specialty Limited). The negotiations were still handled by Bryant, the same person who had

            handled the original negotiations, for the 2016 Policy.

                   62.     At all relevant times, Brit, JLT Specialty and Ascoma were already aware, from

            the prior year: (1) of the value, make, model and specifications of the JESSEAS II; and (2) that

            JESSEAS II was a “new build” which had to undergo its period of yard guaranty work.




{NY227703.1 }                                           13
                     Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 14 of 26




                   63.     Ascoma (Mior) was still under Mr. Gounon’s authorization to liaise with the

            JESSEAS II’s Captain Calvet and with Privilege Marine, for any information concerning the

            yacht and the yard guaranty work that may be required for the renewal of the insurance.

                   64.     At latest by January 19, 2017, Brit, JLT Specialty and Ascoma were aware that

            the yard guaranty work had extended into 2017; that it had kept JESSEAS II at the French port of

            Sète; and as a result, the yacht had not been able to sail to the Caribbean, as planned for

            November 2016, which itinerary had previously been disclosed and indeed had been written into

            the 2016 Policy.

                   65.     At all relevant times, Brit was informed and fully aware of the yacht’s change of

            itinerary and the intention for JESSEAS II to sail around the world, after leaving France; which

            is why Brit in the Policy expressly agreed to insure the yacht for “worldwide” navigation.

                   66.     At all relevant times, Brit, JLT Specialty and Ascoma were informed and aware

            that they had access online and/or directly from Privilege Marine or Captain Calvet, to any

            information regarding the yacht.

                   67.     Brit underwrote the Policy’s risks at 100%.

                   68.     Brit agreed to underwrite the Policy with actual or constructive knowledge of the

            yard guaranty work.

                   69.     When it agreed to underwrite the Policy, Brit did not have any interest in nor did

            it rely on or avail itself of any details whatsoever of the yacht’s yard guaranty work, including

            any non-destructive testing (“NDT”) of the carbon mast, which it knew to be a feature of 7 Series

            models, such as JESSEAS II.

                   70.     The yard guaranty work was not material to Brit’s acceptance of the risk and its

            agreement to renew the Policy for 2017.



{NY227703.1 }                                          14
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 15 of 26




                   71.     Beyond providing Brit access, via Captain Calvet and directly via Privilege

            Marine, to any and all matters addressed during the yard guaranty work, Jessore had no

            obligation and no reason to additionally and separately provide to Brit such information: (a)

            which according to industry practice, is not provided to insurers; and (b) which Brit and its

            agents, consistent with industry practice, did not pursue via Captain Calvet or Privilege Marine

            and had no interest in pursuing.

                                                        THE LOSS

                   72.     In early March of 2017, the following sequence of events took place.

                   73.     On March 1, 2017, JESSEAS II departed the French Mediterranean port of Canet

            en Roussillon, on its round the world voyage, properly manned and crewed.

                   74.     On March 2, 2017, at 12:00 noon, insurance under the Policy renewed for 2017;

                   75.     On March 3, 2017, a Friday, just before 6:00 pm local time, off the coast of Spain,

            in worsening seas and winds of up to 35 knots, JESSEAS II’s mast snapped, injuring one of the

            crew, piercing one of the catamaran’s twin hulls and causing the yacht to partially submerge.

            Captain Calvet, the crew and passenger were rescued by helicopter, around 7:30 pm, by which

            time the sea had worsened and the wind had risen to 50 knots.

                   76.     The above incident and ensuing loss were fortuitous and are within the broad

            scope of Jessore’s insurance under the “all risks” Policy.

                   77.     JESSEAS II subsequently became a constructive total loss.

                   78.     Such constructive total loss is payable under the Policy.

                   Loss Immediately Reported to Brit and Investigated

                   79.     On March 6, 2017, the next business day following the loss, Ascoma (Mior)

            reported the incident and loss, via JLT, to Brit.



{NY227703.1 }                                            15
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 16 of 26




                   80.     At the same time, Ascoma (Mior) advised that he had appointed a French marine

            surveyor, Nicolas Dulauroy, on Brit’s behalf, to survey the yacht, at Aguilas, Spain.

                   81.     As a result, Brit was informed, on or about March 6, 2017: (a) of Dulauroy’s

            preliminary view that the loss was due to the faulty structure of the yacht; (b) that Captain Calvet

            had reported on the extensive yard guaranty work performed in 2016; and (c) the yard had made

            a complete check and worked on the mast and rigging prior to the yacht’s departure for the

            voyage.

                   82.     Dulauroy’s preliminary report to Brit, also referred to the structural problems; to

            the persistent creaking (which the French surveyor erroneously wrote as “cracking”) at the foot

            of the mast and fissures in the aft beam, encountered on the yacht’s initial delivery voyage from

            Sables d’Olonnes, in March 2016.

                   83.     As of March 6 and 7, 2017, or thereabouts, Brit’s claims department had been

            made aware: (a) that the mast had snapped; (b) of Dulauroy’s report regarding structural issues,

            mast “cracking” and extensive yard guaranty work; (c) Dulauroy’s urgent call for the half

            submerged yacht to be refloated “ASAP”.

                   84.     Consistent with its all risks Policy, including, Brit’s specific agreement to insure

            against “[a]ny loss, damage or expense directly or indirectly caused by or in consequence of

            faulty construction and/or improper design”, Brit at all relevant times considered and admitted

            that the loss was covered by the Policy and therefore, during April and May 2017, authorized

            payment of Jessore’s claims for salvage, towage and other losses under the Policy.

                   85.     Consistent with industry practice, at all relevant times, Brit did not consider there

            to have been any “nondisclosure” with respect to the structural faults, mast “cracking” and




{NY227703.1 }                                           16
                        Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 17 of 26




            extensive yard work reported to have taken place during the year leading up to the Policy

            renewal.

                   French Investigative Proceedings

                   86.     In May 2017, to protect its own and Brit’s potential recovery (as subrogated

            insurers) against Privilege Marine for faulty construction and/or improper design of JESSEAS II,

            Jessore with Brit’s concurrence, commenced an investigatory or “judicial expertise” action, in

            the Court of Grande Instance, in Perpignan (the “French Court” and “French Investigative

            Proceedings”). The French Court appointed an expert, marine surveyor, Mr. Feuillerade

            (“Feuillerade”) to investigate and report on the alleged construction defects of the JESSEAS II,

            the ensuing losses and to quantify damages.

                   87.     Brit in response appointed English solicitors, Clyde & Co. LLP, and French

            counsel, Hervé Laroque, to monitor and keep it informed about the French Investigative

            Proceedings.

                   88.     Feuillerade has issued several interim reports, but not yet his final report (“Final

            Report”).

                   89.     Feuillerade’s interim reports have analyzed in detail the possible causes of the

            JESSEAS II’s mast collapse, all of which are covered and none of which is excluded from the

            risks and losses covered under the Policy.

                   90.     Feuillerade is also analyzing the extent that Brit or those for whom Brit is

            responsible, in relation to the salvage and maintenance of JESSEAS II, were negligent and

            caused or aggravated the loss and damage to JESSEAS II, following the accident.




{NY227703.1 }                                            17
                        Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 18 of 26




                      91.    Feuillerade has also determined that the costs of repairs of the yacht would exceed

            its agreed value, which corroborates that JESSEAS II was a constructive total loss, under the

            Policy.

                      Brit’s Initial Acceptance of Jessore’s Claims Under the Policy

                      92.    During March through May 2017, Brit accepted Jessore’s claims under the Policy,

            among other things, for the salvage charges (€84,993.31), towage of JESSEAS II back to France

            (€39,600), for repairs and to expedite any possible recovery action against Privilege Marine; and

            for claims related to the crew and personal injury.

                      93.    Brit’s foregoing conduct, including, its acceptance of Jessore’s claims is an

            admission: (a) of Brit’s liability for Jessore’s loss under the Policy and (b) Brit’s resulting

            intention to pursue recovery against Privilege Marine, for faulty construction and/or design of

            JESSEAS II.

                      94.    Thereafter, Jessore and Brit became aware from the surveyors and/or French

            Investigative Proceedings that JESSEAS II had suffered more extensive damage and had become

            a constructive total loss, due to the cost of repairing exceeding the value insured under the

            Policy.

                      95.    On June 21, 2017 and again on August 30, 2017, Brit’s English solicitors, Clyde

            & Co. LLP, advised that they had been retained by Brit and reserved Brit’s position “with regard

            to coverage and liability”.

                      96.    Such reservations by Brit’s attorneys were after Brit had accepted and paid

            Jessore’s initial claims and are ineffective to reverse Brit’s earlier admission and waivers with

            respect to the validity of Jessore’s claim.




{NY227703.1 }                                             18
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 19 of 26




                   Brit’s Bad Faith Denial of the Claim After Ending its Yacht Insurance Business

                   97.     At all relevant times, Jessore pressed Brit to make payment of its claim, but Brit

            continually asked for more time to respond to Jessore’s claim, on the pretext of awaiting the

            Final Report of the French Court’s expert into the cause of the mast collapse.

                   98.     At all relevant times, Brit required Jessore’s cooperation in relation to the French

            Investigative Proceedings and requested Jessore not to commence suit against Brit before the

            issuance of the Final Report, erroneously claiming that until the cause of the loss was known,

            Brit could not know if the loss was insured or excluded under the Policy’s exclusions.

                   99.      On June 5, 2019, more than two years after receiving Mior and Dulauroy’s

            reports about the loss and its probable causes, and after Brit had accepted and paid Jessore’s

            initial claims under the Policy (salvage, towage, crew personal injury, etc.), Brit for the first time

            alleged to Jessore that there may have been “an element” of nondisclosure by Jessore, because as

            Brit incorrectly alleged, Jessore had concerns with the mast prior to the loss “but nothing was

            done to remedy their fears”.

                   100.    On information and belief, all that had changed during the intervening two years,

            to June 2019, to make Brit change its mind about the obvious merit of Jessore’s claim, was that

            Brit internally had made the decision to exit from the business of selling yacht insurance.

                   101.    As a result, Brit’s “book” of business was placed in “run-down”, as it tried to

            minimize and avoid paying claims, including Jessore’s, resulting from its yacht business.

                   102.    By letter dated November 29, 2019, Brit denied Jessore’s claim and belatedly

            alleged the following baseless defenses under the Policy: (1) that the Policy, commencing March

            2, 2017 was void ab initio, for nondisclosure and/or misrepresentation by Jessore, prior to and

            during Policy renewal in 2017: (a) of material facts (namely, the yard guaranty work and other

            matters to which Brit had all along had access; which were also reported to Brit immediately
{NY227703.1 }                                            19
                        Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 20 of 26




            following the loss, by Mior and Dulauroy; and had all along been the subject of the May 2017

            French proceedings against Privilege Marine); and (b) that JESSEAS II was a “prototype”, being

            “the first” of a new series of catamaran, “the 7 Series” and that there had been nondisclosure as

            to the particulars of the yacht; (2) reserving the right “to rely, if necessary” on the one-year time

            bar in Form R12 (despite Brit, at the relevant time and for two years, representing to Jessore that

            delay was required, for Brit to assess whether it should pay Jessore under the Policy); and (3)

            under Policy Exclusion 1 of Form R12 (excluding “inherent vice”), to the extent it may be

            determined that the mast failure resulted from “inherent defects” in “mast” or “structure”.

            (“Declination Letter”).

                      103.   In its Declination Letter, for its allegations of misrepresentation and

            nondisclosure, Brit referred to and relied, among other things, on the very same events referred

            to by Mior and Dulauroy, two years nine months earlier (including the “cracking” of the mast),

            which Brit appears to have copied from their reports.

                      104.   Brit’s above allegations are baseless and made in bad faith, to evade its obligation

            to pay Jessore €4,274,000 under the Policy.

                                               FACTUAL CONCLUSIONS

                      105.   Jessore at all relevant times complied with the terms of the Policy.

                      106.   Jessore at all relevant times satisfied all conditions to and for coverage under the

            Policy.

                      107.   Jessore at all relevant times satisfied all pre-requisites and requirements for

            bringing a claim under the Policy.

                      108.   Jessore timely brought its claim and instituted suit under the Policy.




{NY227703.1 }                                             20
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 21 of 26




                   109.    Jessore is entitled, among other things, to payment under the Policy of €4,274,000

            for its loss of the JESSEAS II. Jessore reserves all rights to determine the amount of damages in

            U.S. dollars based on the applicable exchange rate.

                   110.    Brit waived its right, if any existed (which is denied), to deny Jessore’s claim.

                   111.    If, which is denied, Form R12’s one-year time bar was incorporated into the

            Policy, Brit nevertheless, has no right to rely on it due to the following, among other things: (a)

            pre-emption by applicable French insurance law, regulation or insurance claims practice, under

            which the time bar runs two years from the Final Report of the court-appointed expert, in the

            French Investigative Proceedings; (b) pre-emption by agreement between Brit’s agent Ascoma

            and Jessore that the French time bar applied to Jessore’s claim; (c) agreement by Brit’s French

            counsel, Hervé Laroque, to toll the running of any time bar until issuance of the Final Report by

            the French Court-appointed expert; (d) Brit’s waiver of any time bar; and/or (e) estoppel and

            unfairness, among other things from Jessore’s reliance on the representations and conduct of Brit

            that the one-year time bar did not apply and/or start to run until the Final Report, or at all.

                   112.    Jessore disclosed and made available to Brit all information known regarding

            JESSEAS II.

                   113.    There was no nondisclosure or misrepresentation by Jessore to Brit of any

            material fact in connection with the Policy.

                   114.    Ascoma and JLT Specialty Ltd. at all relevant times were agents for Brit, with

            respect to information that Jessore provided and made available to or via them regarding

            JESSEAS II.




{NY227703.1 }                                              21
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 22 of 26




                   115.    At all relevant times prior to departure from France, on March 1, 2017, Privilege

            Marine, Lorimar and the independent experts declared JESSEAS II to be in every way

            seaworthy, fit and safe for its round the world voyage.

                   116.    Jessore and Mr. Gounon devoted diligence, time, technical expertise and expense

            to ensuring that Privilege Marine and Lorimar made JESSEAS II in every way seaworthy, fit and

            safe for Mr. Gounon’s family and friends to make the round the world voyage.

                   117.    Jessore and Mr. Gounon at all relevant times were strongly motivated by concerns

            for the safety of crew, family and friends, to minimize every risk to the yacht, in contrast to the

            underwriting standards and practices prevalent among yacht underwriters and Brit, which was

            and is motivated by purely commercial considerations.

                   118.    All reported possible causes of the mast collapse and loss, are covered by the

            Policy’s broad “all risks” insurance.

                   119.    There is no exclusion for “inherent defect” or other defense, under the Policy.

                                              FIRST CAUSE OF ACTION

                   120.    Jessore repeats and realleges paragraphs 1 through 119 hereof, as if fully set forth.

                   121.    Brit’s failure to fully indemnify Jessore for its loss is a breach of its insurance

            contract and its obligations under the Policy.

                   122.    Consequently, Jessore is entitled to a declaration that Brit is liable to Jessore

            under the Policy in the sum of €4,274,000, plus interest and costs.

                                            SECOND CAUSE OF ACTION

                   123.    Jessore repeats and realleges paragraphs 1 through 122 hereof, as if fully set forth.

                   124.    As Brit’s agent for such purposes, Ascoma and Mior’s actual and/or constructive

            knowledge of and access to information relating to JESSEAS II must be imputed to Brit.



{NY227703.1 }                                            22
                       Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 23 of 26




                    125.    Consequently, Jessore is entitled to judgment declaring Ascoma and Mior to be

            Brit’s agent for such purpose and that their actual and/or constructive knowledge of and access to

            information relating to JESSEAS II must be imputed to Brit.

                                              THIRD CAUSE OF ACTION

                    126.    Jessore repeats and realleges paragraphs 1 through 125 hereof, as if fully set forth.

                    127.    The delays of Brit or those for whom Brit is responsible in relation to the salvage

            and maintenance of JESSEAS II were negligent and/or in breach of the Policy.

                    128.    Such negligence and/or breach of contract caused or aggravated the loss and

            damage to JESSEAS II.

                    129.    Consequently, Jessore is entitled to a declaration that Brit is liable to Jessore

            under the Policy to compensate for such loss or aggravation of loss, in a sum to be determined at

            trial, plus interest and costs.

                                              FOURTH CAUSE OF ACTION

                    130.    Jessore repeats and realleges paragraphs 1 through 129 hereof, as if fully set forth.

                    131.    Coverage under the Policy for Jessore’s loss is clear from the express language of

            the Policy, including, the broad “all risks” scope of the insurance.

                    132.    Despite Jessore’s clear entitlement and Brit’s early admission that Jessore’s

            claims were payable, Brit delayed and refused payment due under the Policy.

                    133.    Brit’s refusal to pay was motivated by the fact that it exited the business of

            insuring yachts and sought to run down its yacht division with the minimum of cost and by

            minimizing its payment of legitimate claims to insureds, such as Jessore.

                    134.    Brit had no reasonable basis for so delaying and denying Jessore’s claim and Brit

            knew or should have known this fact. For example: (a) Brit knew from its own underwriting



{NY227703.1 }                                            23
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 24 of 26




            practices as well as its own initial acceptance of Jessore’s claims that it had no good faith

            defense under the Policy, based on nondisclosure; (b) nevertheless, to try to create a defense via

            the French language personnel of Jessore and Ascoma, and knowing that Jessore would feel

            compelled to cooperate, Brit issued numerous unwarranted and at times duplicative demands for

            records relating to the yard guaranty work and – despite having its own counsel to keep it fully

            advised as to such records from the French proceedings – Brit caused further delay in order to

            translate such documentation from French; and (c) at the same time, knowing that Ascoma and

            Jessore would be adhering to French claims handling practices, Brit and its French counsel

            prevailed on Jessore not to commence suit, on the pretext of awaiting the Final Report so that

            Brit could assess whether it should pay Jessore’s claim, only to then turn round after two years

            and nine months, and assert that Jessore’s claim had long been time barred.

                    135.       Brit’s foregoing conduct is a breach of its obligation of good faith and fair

            dealing, which proximately caused Jessore loss and damage separate from and in addition to its

            above claims for reimbursement of losses insured under the Policy, for which Jessore is entitled

            to recover compensation from Brit, including, without limit the following, in amounts to be

            proven at trial:

                               a)     Jessore has been compelled to incur the administrative time, costs and

                                      expenses, including legal expenses, of the ongoing proceedings against

                                      Privilege Marine, in France, which it would not have had to incur if Brit

                                      had paid the loss as required under the Policy and then assumed

                                      responsibility for all such expenses, after becoming subrogated to

                                      Jessore’s claims in those proceedings;




{NY227703.1 }                                              24
                      Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 25 of 26




                           b)      the fact that Jessore has been deprived of its €4,274,000 insurance

                                   proceeds and thus forced to bear the finance burden from Brit’s bad faith

                                   delays and non-payment;

                           c)      that such nonpayment of the insurance funds, compelled Jessore to forego

                                   other opportunities, including, most notably, the purchase, use and

                                   enjoyment, over several years, of a replacement yacht for JESSEAS II,

                                   such loss of use being currently estimated to be in the sum of €927,000,

                                   annually; and

                           d)      To the extent Brit carries through with its threat to pursue recovery against

                                   Jessore for sums which Brit paid, when it initially admitted Jessore’s

                                   claims under the Policy, Jessore will suffer additional damage, for which it

                                   reserves the right to claim compensation.



                   WHEREFORE, Plaintiff Jessore Management SA prays that Judgment may be entered

            in favor of plaintiff against defendant, as follows:

                           a)      Declaring that Brit is liable to indemnify Jessore under the Policy in the

                                   sum of €4,274,000, plus pre and post judgment interest and costs;

                           b)      Declaring Ascoma and Mior to be Brit’s agent for informational purposes

                                   and that their actual and/or constructive knowledge of and access to

                                   information relating to JESSEAS II must be imputed to Brit.

                           c)      For the amount of Jessore’s damages as may be proven at trial to have

                                   been caused by Brit’s delay in salvaging and/or its failure to maintain

                                   JESSEAS II, following the accident, including aggravation of the damage



{NY227703.1 }                                            25
                    Case 1:20-cv-05849-AT Document 1 Filed 07/28/20 Page 26 of 26




                              to the yacht and loss of use of the yacht, at a rate of €927,000, annually or

                              such other amount as may be proven;

                        d)    Awarding Jessore its additional damages, to be proven at trial, caused by

                              Brit’s bad faith conduct, as detailed above in the Fourth Cause of Action,

                              including without limit, loss of use of an equivalent yacht, at a rate of

                              €927,000, annually; and

                        e)    That this Court grant to Plaintiff such other and further relief as may be

                              just.

            Dated: New York, New York
                   July 28, 2020

                                                     HILL BETTS & NASH LLP

                                                 By: ___/s/ James D. Kleiner_______________
                                                    James D. Kleiner
                                                    Attorneys for Plaintiff Jessore Management SA
                                                    14 Wall Street
                                                    New York, New York 10005
                                                    Tel. No: (212) 839-7000
                                                    E-mail: jkleiner@hillbetts.com

                                                     &

                                                     NICOLETTI HORNIG & SWEENEY

                                                 By: __/s/ Carole Rouffet___________________
                                                    Carole Rouffet
                                                    Attorneys for Plaintiff Jessore Management SA
                                                    88 Pine Street, 7th Floor
                                                    New York, New York 10005
                                                    Tel. No: (212) 220-3830
                                                    E-mail: crouffet@nicolettihornig.com




{NY227703.1 }                                      26
